Citation Nr: 0946261	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for rheumatic fever.

3.  Entitlement to service connection for a mitral valve 
disorder, to include as secondary to rheumatic fever and 
malaria.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1946 to October 
1949 and from October 10, 1950 to October 26, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

A May 2006 Board decision, in pertinent part, denied each of 
the claims on appeal.  A United States Court of Appeals for 
Veterans Claims (Court) decision dated in December 2007, in 
pertinent part, vacated the Board's May 2006 decision, and 
remanded the issues to the Board for further development.

This matter was previously before the Board in July 2008, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
malaria had its onset during his period of active service.

2.  Resolving all reasonable doubt in the Veteran's favor, 
rheumatic fever had its onset during his period of active 
service.

3.  Resolving all reasonable doubt in the Veteran's favor, 
valvular heart disease is manifested as a result of the now 
service-connected rheumatic fever.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
malaria have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for entitlement to service connection for 
rheumatic fever have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for entitlement to service connection for 
valvular heart disease have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service 
connection for malaria, rheumatic fever, and a valvular heart 
disease.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).




Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for cardiovascular-renal disease may also 
be established based on a legal "presumption" by showing that 
either condition manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board notes that during the pendency of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
ruling of the United States Court of Appeals for Veterans 
Claims (Court) in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice 
prior to the amendment.  Given these substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which favors the 
claimant.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Malaria and Rheumatic Fever 

The Veteran asserts that he has residuals of malaria and 
rheumatic fever which were first manifested during his period 
of active service.  In this regard, the Board notes that the 
Veteran's service treatment records are unavailable, having 
been destroyed in a fire at the National Personnel Records 
Center records center in 1973.  As such, there is a 
heightened obligation to assist the Veteran in the 
development of his case, a heightened obligation to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The record contains service morning reports dated from 
February 7, 1949, to September 19, 1949, which show that the 
Veteran was in sick call on June 6, 1949, June 16, 1949, June 
25, 1949, and July 1, 1949.  These records, however, do not 
provide the reasons for the Veteran's reporting to sick call.

A VA outpatient treatment record dated in August 1999 shows 
that the Veteran reported a history of experiencing a fever, 
diaphoresis, and swollen and painful joints in 1948 while in 
service in Okinawa.  He added that he had been sent to the 
Philippines to be treated and was told that he had rheumatic 
fever.

A VA outpatient treatment record dated in April 2000 shows 
that the Veteran reported a history of having rheumatic fever 
back in 1947.

In October 2002, the Veteran filed his claim for service 
connection for malaria and rheumatic fever.  In support of 
his claim, he submitted a treatise on valvular heart disease 
in which rheumatic fever was listed as a possible etiology.

A Statement In Support Of Claim (VA Form 21-4138) dated in 
December 2002 shows that the Veteran reported being admitted 
to a field hospital and diagnosed with malaria while in 
Okinawa, Japan, in July 1947.  He added that he was flown to 
the Philippines to Clark Air Force Base and admitted to the 
hospital where they diagnosed him with malaria and rheumatic 
fever.  He indicated that he was there from August 1947 to 
October 1947.  He also indicated that in March 2001, he had 
open heart surgery to have a heart valve replacement.

In a response to a request for information dated in May 2003, 
the National Personnel Records Center concluded that the 
Veteran's service treatment records were unavailable, having 
been destroyed in a 1973 fire.

Lay statements from P.R.M. (the Veteran's brother), V.M. (the 
Veteran's wife), and R.O. (the Veteran's sister) dated in 
February 2000, show that they each indicated that they were 
aware that the Veteran was diagnosed with malaria in 1947 
while serving in Okinawa.  They also indicated that they were 
aware that the Veteran had been diagnosed with rheumatic 
fever in 1948 while serving in the Philippines.  They noted 
that the Veteran was subsequently diagnosed with a heart 
disorder which his physician had attributed to the rheumatic 
fever in service.

A VA examination report dated in September 2008 shows that 
the Veteran's entire claims file was reviewed in conjunction 
with conducting the examination of the Veteran.  The examiner 
reiterated a history as set forth above.  The Veteran 
described that he had been diagnosed with malaria in 1947 
while serving in Okinawa.  It was also noted that he had 
reexperienced a bout of malaria in 1986.  Physical 
examination revealed that malaria was not present and that 
rheumatic fever was not currently active.  The diagnosis was 
malaria, resolved, and status post mitral valve preplacement 
for mitral insufficiency with currently normal left 
ventricular function and normal left ventricular ejection 
fraction.

The examiner opined that following a review of the record, 
the Veteran's valvular heart disease was more likely than not 
related to rheumatic fever.  The examiner, however, added 
that there was no documentation of a diagnosis of rheumatic 
fever in service; therefore, he did not meet the criteria for 
a diagnosis of rheumatic fever while in service.  The 
valvular heart disease was not thought to be a complication 
of malaria.

The Board notes that the lack of contemporaneous medical 
evidence is not an absolute bar to the Veteran's ability to 
prove his claim of entitlement for disability benefits.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board does retain 
the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Id. at 1135.  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

The Board recognizes that the Veteran's service treatment 
records are not available to substantiate an inservice 
diagnosis of malaria and rheumatic fever.  However, the Board 
finds probative the Veteran's reported history of rheumatic 
fever in the VA outpatient treatment records dated in August 
1999 and April 2000.  In this regard, these statements of the 
Veteran were made in the course of his treatment without 
regard to a claim for benefits (his claim had not yet been 
filed), and which was not filed until two years thereafter.  
As such, these statements do not appear to have been 
proffered in an attempt to secure VA compensation benefits.  
Moreover, these statements were made prior to the May 2003 
notice from the National Personnel Records Center indicating 
that service treatment records were unavailable.  This 
suggests that the Veteran had made such statements without 
knowledge that they could not be verified by the service 
treatment records.

Additionally, the Board finds probative the lay statements 
from the Veteran's family members who each attested to the 
fact that they had knowledge of the Veteran's having 
experienced both malaria and rheumatic fever during his 
period of active service.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
relevance of lay evidence is not limited to the third 
situation.  Whether lay evidence is competent and sufficient 
in a particular case is a fact issue, and in this case, the 
Board finds the statements of the Veteran and his family 
members to be both competent and credible.

The VA examiner in September 2008 provided a diagnosis of 
malaria which had been resolved.  In this regard, the Board 
finds that the Veteran had, at some point in the past, been 
diagnosed with malaria.  The examiner further explained that 
the Veteran had rheumatic fever which was not currently 
active.  To this extent, the Board finds this opinion 
probative, as it was based upon a complete review of the 
Veteran's entire claims file, examination of the Veteran, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

However, as to the VA examiner's statement that the Veteran 
did not meet the criteria for a diagnosis of rheumatic fever 
while in service, as there was no documented diagnosis of 
such in service, the Board finds that the examiner may have 
erroneously concluded that it was necessary to have 
documentary evidence of a diagnosis in service and also did 
not consider the competent and credible lay statements of the 
Veteran and his family members.  Because documentary evidence 
of a diagnosis in service is not required and the Veteran and 
his family have reported a continuity of symptoms since 
service, the Board finds that the portion of the September 
2008 VA examination report which concludes that the Veteran 
did not meet the criteria for a diagnosis of rheumatic fever 
while in service is of little or no probative value.  In this 
regard, the examiner essentially relied on the absence of 
evidence in the service treatment records without commenting 
on the lay statements establishing the chronicity of his 
symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Here, the Board finds that the more credible, competent, and 
probative evidence of record reflects that the Veteran had 
manifested malaria and rheumatic fever during his period of 
active service, experienced a continuity of symptomatology 
following service, and ultimately received a current 
diagnosis of malaria, resolved, and inactive rheumatic fever.

Considering the nature of the disabilities, the lay 
statements of the Veteran, the post-service continuity of 
symptomatology, and the current diagnosis; and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's current malaria, resolved, and inactive 
rheumatic fever had their onset in service.  See Hodges v. 
West, 13 Vet. App. 287, as amended (2000).

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 


Mitral Valve Disorder

As indicated above, in October 2002, the Veteran submitted a 
treatise on valvular heart disease in which rheumatic fever 
was listed as a possible etiology.

In the December 2002 VA Form 21-4138, the Veteran reported 
having had rheumatic fever in service, and that he had 
subsequently had open heart surgery in March 2001 to have a 
heart valve replacement.

The February 2000 lay statements from the Veteran's family 
show that they had knowledge of the fact that the Veteran had 
been diagnosed with a heart disorder which his physician had 
attributed to the rheumatic fever in service.

The September 2008 VA examination report provided a diagnosis 
of status post mitral valve preplacement for mitral 
insufficiency with currently normal left ventricular function 
and normal left ventricular ejection fraction.  The examiner 
opined that following a review of the record, the Veteran's 
valvular heart disease was more likely than not related to 
rheumatic fever.  

As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen, 7 Vet. App. 
at 439.  While the VA examiner in September 2008 opined that 
there was no documented diagnosis of rheumatic fever in 
service, he did conclude that the current valvular heart 
disease was more likely than not related to the rheumatic 
fever.  As the Board has granted service connection for 
rheumatic fever in this decision as set forth above, the 
Board finds that the evidence supports the claim for service 
connection for valvular heart disease because the medical 
evidence establishes a link between the service- connected 
rheumatic fever and the Veteran's current disorder which was 
diagnosed as status post mitral valve preplacement for mitral 
insufficiency with currently normal left ventricular function 
and normal left ventricular ejection fraction.

There is no medical evidence of record to refute this 
opinion.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley, 6 Vet. App. at 59; Massey, 7 Vet. App. at 
206-207.  Accordingly, resolving all reasonable doubt in the 
Veteran's favor, the evidence supports the claim for service 
connection for a valvular heart disease on a secondary basis.


ORDER

Service connection for malaria is granted.

Service connection for rheumatic fever is granted.

Service connection for valvular heart disease is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


